DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Response to Amendment
Applicant’s amendment to claims 1, 5, 10, 11, 16, 17, and cancellation of claim 2 in the response filed on 22 January 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0010425 to Xiaoping Guo et al. (Guo).
Regarding claim 1, Guo discloses a hemostasis valve assembly for use in a medical device (Fig. 1), the hemostasis valve assembly comprising:

a seal cartridge disposed within the internal cavity (Fig. 1, #82; para. 58 shows the seal cartridge 82 extending within the internal cavity to slightly compress the first valve member 20 and second valve member 40); and
a low pressure valve assembly (20, 40) positioned within the internal cavity adjacent to the seal cartridge (Fig. 1, #20, 40, 82; para. 58), the low pressure valve assembly comprising:
a first valve member (20) including a first valve body (Figs. 1, 2, 4, 5, 5A, 5B shows the first valve member 20 having a body) having a proximal side (21), a distal side (23), and a thickness therebetween (Figs. 5A, 5B shows a thickness between proximal side 21 and distal side 23), an entirety of the distal side of the first valve member is planar (23 shows an entirely planar face), the proximal side (21) of the first valve member (20) has an angled central region (22) sloped towards a diametrical center (24) of the first valve member (para. 58); and
a second valve member (40) including a second valve body (Figs. 1, 2, 3, 6, 6A, 6B shows the second valve member 40 having a body) having a proximal side (41), a distal side (43), and a thickness therebetween (Fig. 6B shows the thickness of the second valve member 40 between the proximal 41 and distal 43 sides), the distal side (43) of the second valve member has an angled central region (42);
wherein at least a portion of the distal side of the first valve member directly abuts at least a portion of the proximal side of the second valve member (Fig. 4, #23, 41; para. 54);


Regarding claim 10, Guo discloses a hemostasis valve assembly for use in a medical device (Fig. 1), the hemostasis valve assembly comprising:
a main body portion (90) defining an internal cavity (Fig. 1 shows internal cavity housing first valve member 20 and second valve member 40);
a seal cartridge disposed within the internal cavity (Fig. 1, #82; para. 58 shows the seal cartridge 82 extending within the internal cavity to slightly compress the first valve member 20 and second valve member 40); and
a low pressure valve assembly (20, 40) positioned within the internal cavity adjacent to the seal cartridge (Fig. 1, #20, 40, 82; para. 58), the low pressure valve assembly comprising:
a first valve member (20) including a first valve body (Figs. 1, 2, 4, 5, 5A, 5B shows the first valve member 20 having a body) having a proximal side (21), a distal side (23), and a thickness therebetween (Figs. 5A, 5B shows a thickness between proximal side 21 and distal side 23), the proximal side (21) of the first valve member (20) has an angled central region (22) and an entirety of the distal side of the first valve member being planar (23 shows an entirely planar face); and
a second valve member (40) including a second valve body (Figs. 1, 2, 3, 6, 6A, 6B shows the second valve member 40 having a body) having a proximal side (41), a distal side (43), and a thickness therebetween (Fig. 6B shows the thickness of the second valve 
wherein at least a portion of the distal side of the first valve member directly abuts at least a portion of the proximal side of the second valve member (Fig. 4, #23, 41; para. 54);
wherein both the first and second valve members comprise an elastomeric material (para. 54 describes both first and second valve members as made of “pliant, high elastic polymeric material, such as silicone rubber…”).

Regarding claims 3-5, 7-9, 11, and 13-15, Guo discloses the hemostasis valve of claims 1 and 10, and further discloses:
Claim 3: the angled central region (42) of the distal side (43) of the second valve member (40) is sloped proximally towards a diametrical center (44), and the proximal side (41) of the second valve member (40) is generally planar (Fig. 6B, #41; para. 54);
Claim 4: the proximal side (41) of the second valve member (40) is generally planar (Fig. 6B, #41; para. 54) and wherein the distal side (43) of the second valve member (40) is sloped distally (42) towards a diametrical center (44);
Claims 5 & 11: both the first and second valve members of the low pressure valve assembly comprise an elastomeric silicone (para. 54);
Claims 7 & 13: further comprising: one or more slits (26) formed in the first valve body (20) and extending at least partially through the thickness of the first valve body (para. 
Claims 8 & 14: the one or more slits (26) in the first valve body (20) and the one or more slits (46) in the second valve body (40) are formed in a cross slit thru (CST) configuration […] (Fig. 8; para. 67 describes slit 26 and slit 46 oriented perpendicularly to one another forming a cross slit through configuration);
Claims 9 & 15: the one or more slits (26) in the first valve body (20) are radially offset from the one or more slits (46) in the second valve body (40; para. 67 describes slit 46 as “preferably placed in a position perpendicular to the position of the slit 26”).
Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,195,980 to David G. Catlin (Catlin).
Regarding claim 16, Catlin discloses a hemostasis valve assembly for use in a medical device (Fig. 1), the hemostasis valve assembly comprising:
a main body portion (36) defining an internal cavity (39);
a seal cartridge (44) disposed within the internal cavity (Fig. 1A, #38, 44 are shown in the cavity 38);
a low pressure valve assembly (42, 40) positioned within the internal cavity (38) adjacent to the seal cartridge (Fig. 1A, #38, 40, 42, 44), the low pressure valve assembly comprising:
a first valve member (42) including a first valve body (Fig. 4 shows the first valve member 42 has a body) having a proximal side (84), a distal side (80), and a thickness therebetween (Figs. 1A, 4 show the thickness between the proximal and distal sides), the 
a second valve member (40) including a second valve body (Figs. 1, 3 shows the second valve member 40 has a second valve body) having a proximal side (74), a distal side (76), and a thickness therebetween (Figs. 1, 1A shows the thickness of the material between the proximal and distal sides of the second valve member 40), the proximal side (74) of the second valve member (40) including a tapered central region having a surface sloped towards a center of the second valve body (col. 4, lines 55-56 describes the central portion of the second valve member 40 as “cup shaped”, i.e. a tapered central region) and the distal side (76) of the second valve member (40) including a distally extending curved central region (Fig. 3 shows the outside surface of the cup shaped central region has a curved outer surface support by ribs);
wherein at least a portion of the distal side (80) of the first valve member (42) directly abuts at least a portion of the proximal side (74) of the second valve member (40; Figs. 1, 1A shows the distal side 80 of the first valve member directly abuts the flange of the proximal side 74 of the second valve member);
wherein both the first and second valve members comprise an elastomeric material (col. 4, lines 52-53 describes the second valve 40 formed of a resilient material, i.e. elastomeric, such as latex; col. 4, line 68-col. 5, line 1 describes the first valve member 42 as being made of a resilient material, i.e. elastomeric, such as silicone).

Regarding claim 17, Catlin discloses the hemostasis valve assembly of claim 16, and further discloses both the first and second valve members of the low pressure valve .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of U.S. Patent 5,154,701 to John Cheer et al. (Cheer).
Regarding claims 6 and 12, Guo teaches the hemostasis valve assembly of claims 1 and 10, but does not teach the first valve member comprises a first elastomeric material and the second valve member comprises a second elastomeric material different from the first elastomeric material.
Cheer teaches the first valve member (14) comprises a first elastomeric material (col. 3, lines 21-22) and the second valve member (16) comprises a second elastomeric material different from the first elastomeric material (col. 3, lines 36-40 describes the second valve member 16 being made of 35A natural medical grade silicone that may have a different durometer for specific applications, showing that the second valve member 16 is of the same basic elastomeric material (35A natural medical grade silicone) but that the properties of the material are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first valve member and the second valve member of Guo so that the first valve member comprises a first elastomeric material .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Catlin in view of Guo.
Regarding claim 18, Catlin teaches the hemostasis valve assembly of claim 16, and further teaches one or more slits (78) of the second valve body (40) and extending at least partially through the thickness of the second valve body (col. 4, lines 57-58).
But does not explicitly teach one or more slits formed in the first valve body and extending at least partially through the thickness of the first valve body.
Guo teaches one or more slits (26) formed in the first valve body (20) and extending at least partially through the thickness of the first valve body (para. 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the central opening of the first valve body of Catlin with one or more one or more slits formed in the first valve body and extending at least partially through the thickness of the first valve body as in Guo to create “thin regions of elastomeric material at the leading and trailing portions of the slit and, thus makes those areas more responsive to the surface geometry of the medical device”, and since “thin areas of the elastomer conform to said surface geometry, the ingress of air and other vascular contaminants is also better prevented” (para. 63) as taught by Guo.

Regarding claim 19, Catlin, in view of Guo, teaches the hemostasis valve of claim 18, where Catlin, in view of Guo further teaches one or more slits (Guo 26) in the first 
But does not explicitly teach [the one or more slits in the first and second valve bodies] are formed in a cross slit thru (CST) configuration, a star slit thru (SST) configuration, cross slit partial (CSP) configuration, or combinations thereof.
Guo further teaches [the one or more slits in the first and second valve bodies] are formed in a cross slit thru (CST) configuration […] (26, 46; para. 70 describes the crisscrossing slit configuration between the slits of the first and second valve bodies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the one or more slits in the first and second valve bodies of Catlin, in view of Guo, to that [the one or more slits in the first and second valve bodies] are formed in a cross slit thru (CST) configuration […] as further taught by Guo, because a crisscross sealing barrier is the primary barrier to prevent the flow of blood and air through the hemostasis valve (para. 70) as taught by Guo.

Regarding claim 20, Catlin, in view of Guo, teaches the hemostasis valve of claim 18, but does not explicitly teach the one or more slits in the first valve body are radially offset from the one or more slits in the second valve body.
Guo further teaches the one or more slits (26) in the first valve body (20) are radially offset from the one or more slits (46) in the second valve body (40; para. 67 describes slit 46 as “preferably placed in a position perpendicular to the position of the slit 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the one or more slits of the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1 and 10 necessitated the new grounds of rejection above over Guo as applied to claims 1, 3-5, 7-11, and 13-15, Catlin as applied to claims 16 and 17, Guo in view of Cheer as applied to claims 6 and 12, and Catlin in view of Guo as applied to claims 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783